DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 8/25/2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stinson (US Publication 2008/0071350) in view of Sih et al and a 102 rejection over Schmidt et al (US Publication 2019/0117972) and a 103 rejection over Schmidt et al (US Publication 2019/0117972) in view of Stinson (US Publication 2008/0071350).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-18, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US Publication 2008/0071350) in view of Sih et al (US Publication 2008/0208271).
Referring to Claim 16, Stinson teaches a medical device system for treating a cancerous tissue (e.g. Paragraph [0003] discloses use in passageways occluded by a tumor), comprising: an endoprosthesis in the form of a stent (e.g. Paragraph [0015]) which is bioerodible (e.g. Paragraph [0006]), made of magnesium alloy (e.g. Paragraph [0012]) and is connected to an electrical power supply (e.g. Paragraph [0016]).  However, Stinson does not explicitly disclose an implantable medical device comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue; control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue; wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz; an implantable lead comprising: a lead body comprising a proximal end and a distal end, the lead body comprising a first electrical conductor disposed within the lead body; a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue; a stent coupled to the lead body at a distal portion thereof. 	Sih et al teaches that it is known to use an endovascular device/endoprosthesis used as part of a system comprising an implantable medical device (e.g. abstract, Paragraphs [0048]-[0049]; [0060] teaches the device is an implantable cardiac device) comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of tissue (e.g. Figure 3, generator (52) and control circuit (56) and Paragraphs [0009], [0033], [0035], [0048]-[0049], [0053], and [0060] teaches the implantable device comprising a generator and control circuit disposed in a common housing and Figure 3); control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue (e.g. Figure 3, control circuit (56) and abstract and Paragraphs [0008]-[0009], [0035], [0048]-[0049], and [0060] teaches the implantable device comprising a generator and control circuit disposed in a common housing); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz (e.g. abstract, Paragraphs [0008]-[0009], [0035], [0039], [0048]-[0049] and [0060] teaches the electrical stimulation having a frequency of 1 to 30kHz); and an implantable lead comprising: a lead body comprising a proximal end and a distal end (e.g. Figures 3 and 5, lead 60 and Paragraph [0033] teaches the implantable medical device comprising an implantable stimulation lead; Paragraphs [0048]-[0049]; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; Paragraph [0060] teaches an implantable stimulation or pacing lead having a proximal and distal portion; and Fig 6, element 130; Fig 10, element 410 teaches an implantable pulsing lead with a proximal and distal portion), the lead body comprising a first electrical conductor disposed within the lead body (e.g. Paragraphs [0046] teaches a first conductor; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0063] teaches a first conductor connected to a first electrode); and a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue (e.g. Paragraph [0063] teaches a first conductor connected to a first electrode for delivering electrical stimulation from a generator and Fig 11, conductors 512 and 514); and a stent coupled to the lead body at a distal portion thereof (e.g. Figure 11, stent 500 and Paragraph [0062] teaches an embodiment where the distal lead comprises a stent instead of a cuff; Fig 11) to provide treating and/or preventing atrial fibrillation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stinson, with an endovascular device/endoprosthesis used as part of a system comprising an implantable medical device comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of tissue; control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue; wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz; and an implantable lead comprising: a lead body comprising a proximal end and a distal end, the lead body comprising a first electrical conductor disposed within the lead body; and a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue; and a stent coupled to the lead body at a distal portion thereof as taught by Sih et al, since such a modification would provide the predictable results of treating and/or preventing atrial fibrillation.
Referring to Claim 17, Stinson in view of Sih et al teaches the medical device system of claim 16, wherein the stent frame serves as the first electrode (e.g. Paragraph [0016] discloses the bioerodible body/stent is electrically connected to a battery and Paragraph [0012] discloses the bioerodible body is composed of conductive material magnesium alloy; therefore the stent frame serves as the first electrode).

Referring to Claim 18, Stinson in view of Sih et al teaches the medical device system of claim 16, wherein the first electrode is disposed on an outside surface of the stent (e.g. Paragraph [0016] discloses the bioerodible body/stent is electrically connected to a battery and Paragraph [0012] discloses the bioerodible body is composed of conductive material magnesium alloy; therefore the first electrode is disposed on an outside surface of the stent).

Referring to Claim 27, Stinson in view of Sih et al teaches the medical device system of claim 16, wherein the bioerodible material comprises a bioerodible metal (e.g. Paragraphs [0012] and [0056] disclose metal alloy include magnesium alloys).

Referring to Claim 28, Stinson in view of Sih et al teaches the medical device system of claim 27, wherein the bioerodible metal is magnesium alloy (e.g. Paragraphs [0012] and [0056] disclose metal alloy include magnesium alloys).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US Publication 2008/0071350) in view of Sih et al (US Publication 2008/0208271) as applied to claim 16 above, and further in view of Mattson (US Publication 2012/0158122).
Referring to Claim 20, Stinson in view of Sih et al teaches the medical device system of claim 16, wherein the stent comprises a stent frame formed of an electrically conductive material (e.g. Paragraph [0012] discloses the stent is made of magnesium alloy).  However, Stinson does not explicitly disclose wherein the stent frame is coated with a conductive fluid or gel.
 	Mattson et al teaches that it is known to use a gel cover over a stent comprising chemotherapy agents as set forth in Paragraph [0100] to provide treatment for local cancer. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stinson, with a gel cover over a stent comprising chemotherapy agents as taught by Mattson et al, since such a modification would provide the predictable results of treatment for local cancer.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US Publication 2008/0071350) in view of Sih et al (US Publication 2008/0208271) as applied to claim 16 above, and further in view of Rezai et al (WO 2008/089360).
Referring to Claim 21, Stinson in view of Sih et al teaches the medical device system of claim 16, except wherein the stent is a rigid stent that does not expand or contract .
 	Regal teaches a device in the same field of invention, wherein an implantable medical device comprises 4 stent member coupled to an electrode assembly, wherein the stent member can have a rigid configuration (e.g. Page 28 lines 19-20). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Stinson, to have a rigid non-expandable and contactable stent, as taught by Rezai, in order to prevent unwanted movement of the implanted stent and prevent physical degradation of the frame caused by expanding and contracting the frame.
Claim(s) 22-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US Publication 2008/0071350) in view of Sih et al (US Publication 2008/0208271) and Mattson (US Publication 2012/0158122).
Referring to Claim 22, Stinson teaches a medical device system for treating a cancerous tissue (e.g. Paragraph [0003] discloses use in passageways occluded by a tumor), comprising: an endoprosthesis in the form of a stent (e.g. Paragraph [0015]) having a frame made an electrically conductive metal, magnesium alloy (e.g. Paragraphs [0012] and [0056]), is connected to an electrical power supply (e.g. Paragraph [0016]), wherein the frame is coated with a material (e.g. Paragraph [0070]) to deliver a drug; and wherein the stent frame is clad with a material resistant to degradation as a result of exposure to electrical currents used to generate the electric fields (e.g. Paragraphs [0069-0070] discloses coating with platinum to make the device radio-opaque and to reduce uncontrolled fragmentation).  However, Stinson does not explicitly disclose an implantable medical device comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue; control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue; wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz; an implantable lead comprising: a lead body comprising a proximal end and a distal end, the lead body comprising a first electrical conductor disposed within the lead body; a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue; a stent coupled to the lead body at a distal portion thereof, wherein the stent comprises a stent frame formed of an electrically conductive material, wherein the stent frame is formed of an electrically conductive material, wherein the stent frame is coated with a conductive gel.
 	Sih et al teaches that it is known to use an endovascular device/endoprosthesis used as part of a system comprising an implantable medical device (e.g. abstract, Paragraphs [0048]-[0049]; [0060] teaches the device is an implantable cardiac device) comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of tissue (e.g. Figure 3, generator (52) and control circuit (56) and Paragraphs [0009], [0033], [0035], [0048]-[0049], [0053], and [0060] teaches the implantable device comprising a generator and control circuit disposed in a common housing and Figure 3); control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue (e.g. Figure 3, control circuit (56) and abstract and Paragraphs [0008]-[0009], [0035], [0048]-[0049], and [0060] teaches the implantable device comprising a generator and control circuit disposed in a common housing); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz (e.g. abstract, Paragraphs [0008]-[0009], [0035], [0039], [0048]-[0049] and [0060] teaches the electrical stimulation having a frequency of 1 to 30kHz); and an implantable lead comprising: a lead body comprising a proximal end and a distal end (e.g. Figures 3 and 5, lead 60 and Paragraph [0033] teaches the implantable medical device comprising an implantable stimulation lead; Paragraphs [0048]-[0049]; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; Paragraph [0060] teaches an implantable stimulation or pacing lead having a proximal and distal portion; and Fig 6, element 130; Fig 10, element 410 teaches an implantable pulsing lead with a proximal and distal portion), the lead body comprising a first electrical conductor disposed within the lead body (e.g. Paragraphs [0046] teaches a first conductor; [0050] teaches the stimulation lead can include one conductive path, i.e. conductor, or multiple conductive paths connected to the one or more electrodes; [0063] teaches a first conductor connected to a first electrode); and a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue (e.g. Paragraph [0063] teaches a first conductor connected to a first electrode for delivering electrical stimulation from a generator and Fig 11, conductors 512 and 514); and a stent coupled to the lead body at a distal portion thereof (e.g. Figure 11, stent 500 and Paragraph [0062] teaches an embodiment where the distal lead comprises a stent instead of a cuff; Fig 11) to provide treating and/or preventing atrial fibrillation.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stinson, with an endovascular device/endoprosthesis used as part of a system comprising an implantable medical device comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of tissue; control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue; wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz; and an implantable lead comprising: a lead body comprising a proximal end and a distal end, the lead body comprising a first electrical conductor disposed within the lead body; and a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue; and a stent coupled to the lead body at a distal portion thereof as taught by Sih et al, since such a modification would provide the predictable results of treating and/or preventing atrial fibrillation.
 	Mattson et al teaches that it is known to use a gel cover over a stent comprising chemotherapy agents as set forth in Paragraph [0100] to provide treatment for local cancer.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stinson, with a gel cover over a stent comprising chemotherapy agents as taught by Mattson et al, since such a modification would provide the predictable results of treatment for local cancer.

Referring to Claim 23, Stinson in view of Sih et al and Mattson et al teaches the medical device system of claim 22, wherein the stent frame serves as the first electrode (e.g. Paragraph [0016] discloses the body/stent is electrically connected to a battery and Paragraph [0012] discloses the body is composed of conductive material magnesium alloy; therefore the stent frame serves as the first electrode).

Referring to Claim 24, Stinson in view of Sih et al and Mattson et al teaches the medical device system of claim 22, wherein the first electrode is disposed on an outside surface of the stent (e.g. Paragraph [0016] discloses the body/stent is electrically connected to a battery and Paragraphs [0012] and [0056] discloses the body is composed of conductive material magnesium alloy; therefore the first electrode is disposed on an outside surface of the stent).

Referring to Claim 26, Stinson in view of Sih et al and Mattson et al teaches the medical device system of claim 22, except wherein the conductive gel comprises a chemotherapeutic agent.
 	Mattson et al teaches that it is known to use a gel cover over a stent comprising chemotherapy agents as set forth in Paragraph [0100] to provide treatment for local cancer.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stinson, with a gel cover over a stent comprising chemotherapy agents as taught by Mattson et al, since such a modification would provide the predictable results of treatment for local cancer.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinson (US Publication 2008/0071350) in view of Sih et al (US Publication 2008/0208271) and Mattson (US Publication 2012/0158122) as applied to claim 22 above, and further in view of Rezai et al (WO 2008/089360).
Referring to Claim 25, Stinson in view of Sih et al and Mattson et al teaches the medical device system of claim 22, except wherein the stent is a rigid stent that does not expand or contract.
 	Regal teaches a device in the same field of invention, wherein an implantable medical device comprises 4 stent member coupled to an electrode assembly, wherein the stent member can have a rigid configuration (e.g. Page 28 lines 19-20). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified Stinson, to have a rigid non-expandable and contactable stent, as taught by Rezai, in order to prevent unwanted movement of the implanted stent and prevent physical degradation of the frame caused by expanding and contracting the frame.

Claims 16-21, 27, and 28 is/are rejected under 35 U.S.C. 103 as being obvious over Schmidt et al (US Publication 2019/0117972) in view of Stinson (US Publication 2008/0071350).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Referring to Claim 16, Schmidt et al teaches a medical device system for treating a cancerous tissue (e.g. Paragraph [0002] discloses medical device system for treating a cancerous tumor), comprising: an implantable medical device comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue (e.g. Figure 3, Element 320); control circuitry  in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue (e.g. Figure 3, Element 306 and Paragraph [0071]); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz (e.g. Paragraph [0071]); an implantable lead comprising: a lead body comprising a proximal end and a distal end, the lead body comprising a first electrical conductor disposed within the lead body (e.g. Figure 3, Element 106); a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue (e.g. Figure 5, Element 512); a stent coupled to the lead body at a distal portion thereof (e.g. Paragraph [0115] discloses the electric field shaping element is a metallic stent), wherein the stent comprises a stent frame formed of an alloy (e.g. Paragraph [0124]).  However, Schmidt et al does not explicitly disclose a stent frame formed of a bioerodible material.
 	Stinson teaches that it is known to use a stent frame formed of a bioerodible material as set forth in Paragraphs [0014-0015] to provide erosion in a time frame that provides a therapeutic benefit and mass reduction as it’s no longer necessary without surgery to remove (e.g. Paragraph [0025]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Schmidt et al, with a stent frame formed of a bioerodible material as taught by Stinson, since such a modification would provide the predictable results of erosion in a time frame that provides a therapeutic benefit and mass reduction as it’s no longer necessary without surgery to remove.
Referring to Claim 17, Schmidt et al  in view of Stinson teaches the medical device system of claim 16, wherein the stent frame serves as the first electrode (e.g. Paragraph [0115] discloses the electric field shaping element is a metallic stent).

Referring to Claim 18, Schmidt et al  in view of Stinson teaches the medical device system of claim 16, wherein the first electrode is disposed on an outside surface of the stent (e.g. Paragraph [0115] discloses the electric field shaping element is a metallic stent).

Referring to Claim 20, Schmidt et al  in view of Stinson teaches the medical device system of claim 16, wherein the stent comprises a stent frame formed of an electrically conductive material, wherein the stent frame is coated with a conductive fluid or gel (e.g. Paragraph [0135] discloses the electrode (stent) is coated with a hydrogels).

Referring to Claim 21, Schmidt et al  in view of Stinson teaches the medical device system of claim 16, wherein the stent is a rigid stent that does not expand or contract (e.g. Paragraphs [0101], [0104], [0107], [0111] and [0125] discloses the field shaping element (stent) is made is rigid).
Referring to Claim 27, Schmidt et al  in view of Stinson teaches the medical device system of claim 16, wherein the bioerodible material comprises a bioerodible metal.
 	Stinson teaches that it is known to use a stent frame formed of a bioerodible metal as set forth in Paragraphs [0012] and [0056] to provide erosion in a time frame that provides a therapeutic benefit and mass reduction as it’s no longer necessary without surgery to remove (e.g. Paragraph [0025]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Schmidt et al, with a stent frame formed of a bioerodible metal as taught by Stinson, since such a modification would provide the predictable results of erosion in a time frame that provides a therapeutic benefit and mass reduction as it’s no longer necessary without surgery to remove.

Referring to Claim 28, Schmidt et al  in view of Stinson teaches the medical device system of claim 27, wherein the bioerodible metal is magnesium alloy. 	Stinson teaches that it is known to use a stent frame formed of magnesium alloy as set forth in Paragraphs [0012] and [0056] to provide erosion in a time frame that provides a therapeutic benefit and mass reduction as it’s no longer necessary without surgery to remove (e.g. Paragraph [0025]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Schmidt et al, with a stent frame formed of magnesium alloy as taught by Stinson, since such a modification would provide the predictable results of erosion in a time frame that provides a therapeutic benefit and mass reduction as it’s no longer necessary without surgery to remove.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al (US Publication 2019/0117972).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Referring to Claim 22, Schmidt et al teaches a medical device system for treating a cancerous tissue (e.g. Paragraph [0002] discloses medical device system for treating a cancerous tumor), comprising: an implantable medical device comprising: an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tissue (e.g. Figure 3, Element 320); control circuitry  in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit to the site of the cancerous tissue (e.g. Figure 3, Element 306 and Paragraph [0071]); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz (e.g. Paragraph [0071]); an implantable lead comprising: a lead body comprising a proximal end and a distal end, the lead body comprising a first electrical conductor disposed within the lead body (e.g. Figure 3, Element 106); a first electrode coupled to the lead body, the first electrode in electrical communication with the first electrical conductor, wherein the first electrical conductor forms part of an electrical circuit by which the electric fields from the electric field generating circuit are delivered to the site of the cancerous tissue (e.g. Figure 5, Element 512); a stent coupled to the lead body at a distal portion thereof (e.g. Paragraph [0115] discloses the electric field shaping element is a metallic stent), wherein the stent comprises a stent frame formed of an electrically conductive material (e.g. Paragraph [0124]); wherein the stent frame is formed of an electrically conductive material, wherein the stent frame is clad with a material resistant to degradation as a result of exposure to electrical currents used to generate the electric fields (e.g. Paragraph [0124] discloses using platinum); wherein the stent frame is coated with a conductive gel (e.g. Paragraph [0135] discloses the electrode (stent) is coated with a hydrogels). 

Referring to Claim 23, Schmidt et al teaches the medical device system of claim 22, wherein the stent frame serves as the first electrode (e.g. Paragraph [0115] discloses the electric field shaping element is a metallic stent).

Referring to Claim 24, Schmidt et al teaches the medical device system of claim 22, wherein the first electrode is disposed on an outside surface of the stent (e.g. Paragraph [0115] discloses the electric field shaping element is a metallic stent).

Referring to Claim 25, Schmidt et al teaches the medical device system of claim 22, wherein the stent is a rigid stent that does not expand or contract (e.g. Paragraphs [0101], [0104], [0107], [0111] and [0125] discloses the field shaping element (stent) is made is rigid).

Claim 26 is/are rejected under 35 U.S.C. 103 as being obvious over Schmidt et al (US Publication 2019/0117972) in view of Mattson (US Publication 2012/0158122).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
 	This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Referring to Claim 26, Schmidt et al teaches the medical device system of claim 22, except wherein the conductive gel comprises a chemotherapeutic agent. 	Mattson et al teaches that it is known to use a hydrogel cover over a stent comprising chemotherapy agents as set forth in Paragraph [0100] to provide treatment for local cancer using non-radioactive medical agents.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Stinson, with a hydrogel cover over a stent comprising chemotherapy agents as taught by Mattson et al, since such a modification would provide the predictable results of treatment for local cancer using non-radioactive medical agents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792